Citation Nr: 1736868	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO. 09-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis, claimed as a bilateral foot condition, to include as secondary to service-connected lumbar spine disability and fibromyalgia.

2. Entitlement to a disability rating in excess of 10 percent for degenerative changes of the lumbar spine.

3. Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

4. Entitlement to an effective date earlier than September 23, 2009, for the award of service connection for fibromyalgia.

5. Entitlement to an initial disability rating higher than 20 percent for fibromyalgia.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991 and from June 2004 to August 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010, November 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In a May 2010 rating decision, the RO continued the assigned 10 percent rating for the service-connected lumbar spine disability. The RO also denied service connection for bilateral plantar fasciitis, to include as secondary to the service-connected lumbar spine disability.

In a November 2013 rating decision, the RO granted a separate 10 percent rating for the Veteran's gastroesophageal reflux disease (GERD), effective September 23, 2009. The Veteran was service connected for irritable bowel syndrome (IBS) at a 10 percent rating at the time of the grant of a separate rating for GERD. In an April 2015 rating decision, the RO determined that it had committed clear and unmistakable error in its November 2013 rating decision that granted a separate rating for GERD from the Veteran's IBS. The RO amended the separate evaluations of GERD and IBS to a single 10 percent evaluation, effective September 23, 2009, as irritable bowel syndrome with gastroesophageal reflux disease.

In a January 2014 rating decision, the RO granted service connection for fibromyalgia. An initial noncompensable rating was assigned from November 28, 2006, to May 21, 2013, and a 20 percent rating was assigned from May 22, 2013. In a March 2014 notice of disagreement (NOD), the Veteran appealed the initial noncompensible and 20 percent ratings and the effective dates of the ratings assigned for the service-connected fibromyalgia. In an April 2015 rating decision, the RO determined that it had committed clear and unmistakable error in its January 2014 rating decision when it assigned an effective date of October 28, 2006 [sic] (the correct date is November 28, 2006) for the award of service connection for fibromyalgia. The RO granted a 20 percent rating with an effective date of September 23, 2009, which the RO said was the date VA received the Veteran's Statement in Support of the Claim, requesting service connection for a bilateral hip condition.

In September 2014 and February 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999)

Additionally, a claim for TDIU had been reasonably raised by the record in conjunction with the increased rating claims on appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the claim of entitlement to a TDIU is before the Board. 

The issues of entitlement to a TDIU and an initial disability rating higher than 20 percent for fibromyalgia are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral plantar fasciitis did not have its onset in service and it is not caused or aggravated by service-connected degenerative changes of the lumbosacral spine and/or fibromyalgia.
2. The Veteran's degenerative changes of the lumbosacral spine has not exhibited forward flexion of the thoracolumbar spine less than 60 degrees, combined range of motion of the thoracolumbar spine was less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

3. The Veteran's IBS with GERD has not manifested in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress at any point during the appeal period.

4. Resolving all reasonable doubt in favor of the Veteran, the November 28, 2006 claim for disability compensation reasonably included a claim of service connection for fibromyalgia. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral plantar fasciitis, to include as secondary to service-connected degerative changes of the lumbosacral spine and/or fibromyalgia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for a disability rating in excess of 10 percent for degenerative changes of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

3. The criteria for a disability rating in excess of 10 percent for IBS with GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2016).

4. The criteria for an effective date of November 28, 2006, but not earlier, for the grant of service connection for fibromyalgia have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports and addendum opinions during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Service Connection - Bilateral Plantar Fasciitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that he is entitled to service connection for plantar fasciitis because it was caused by or incurred in service or is secondary to his service-connected lumbar spine disability and/or fibromyalgia.

The Veteran currently has a diagnosis of bilateral plantar fasciitis, as indicated in a March 2010 VA examination report. During the March 2010 VA examination, the Veteran reported that his bilateral foot disability onset around 2005 when his feet started to hurt. He indicated that he thought the pain was due to the boots he wore during his deployment. An October 1990 service treatment record reflects that the Veteran complained of pain along the top of the tibia. The Veteran reported that the pain started at the ankle and radiated up to approximately two inches below the knee. The Veteran denied any trauma, and the physician assessed shin splits. 

The Veteran has met the first two elements of service connection with a current disability and evidence of an in-service incurrence of an injury. That fact notwithstanding, however, the Board finds that service connection for a bilateral plantar fasciitis disability is not warranted because there is no competent evidence of record to establish the required nexus between the disability and the Veteran's military service.

The Veteran's September 1991 separation examination report shows that a clinical evaluation of the Veteran's systems revealed all normal systems including the feet and lower extremities. Furthermore, the Veteran was assigned a "1" rating assessing the lower extremities under the PULHES profile system, indicating that the Veteran's lower extremities were in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect, which is below the level of medical fitness for retention in the military service)). In the accompanying report of medical history, the Veteran stated that he was in good health and was not taking any medication. The Veteran answered that he had swollen or painful joints and broken bones but denied any history of foot trouble. He indicated that the swollen or painful joints and broken bones were a broken left leg and right toe and that his knees hurt when he ran or jumped.

An April 2003 entrance examination report reflects that a clinical evaluation of the Veteran showed normal systems including the lower extremities and feet. The Veteran was also assigned a "1" rating assessing the lower extremities under the PULHES profile system. See id. In the accompanying report of medical history, the Veteran denied foot trouble; impaired use of arms, legs, hands or feet; swollen or painful joints; and bone, joint, or other deformity. The Veteran indicated that he had broken bones (fractured) and wrote that it was a lacerated left leg at age eight and a fractured left leg at age 12. The Veteran reported that he was in good health.

In the March 2010 VA examination report, the VA examiner opined that it was less likely than not that the Veteran's bilateral plantar fasciitis incurred in or was caused by the claimed in-service injury. The examiner provided the rationale that while the Veteran had right tibia pain in-service in 1990, he did not have an issue with feet or any follow up for the tibia, and that the Veteran was diagnosed with plantar fasciitis in 2010, which had no relation to the right tibia pain experienced in 1990. 

The March 2010 VA examination report and medical opinion provides competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Veteran has attempted to establish a nexus through his own lay assertions that his bilateral plantar fasciitis is related to his military service; however, the Veteran is not competent to offer opinions as to the etiology of his current bilateral plantar fasciitis. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Plantar fasciitis requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. The Board finds of more probative value the opinion of the March 2010 VA examiner. Accordingly, service connection for a bilateral foot disability on a direct basis is not warranted.

The Board has also considered service connection for bilateral plantar fasciitis as secondary to the service-connected lumbar spine disability and fibromyalgia. There is no competent evidence that the Veteran's service-connected lumbar spine disability or fibromyalgia has caused or aggravated the Veteran's bilateral foot disability. Therefore, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

In the March 2010 VA examination report, the VA examiner opined that it was less as likely not that the Veteran's bilateral plantar fasciitis was related to his service-connected lumbar spine disability. The examiner explained that after a careful examination and measurement of the Veteran and in comparison/contrast to cases noted in medical literature, the latest studies and literature do not support that back problems cause feet problems and had actually shown the reverse; people with bad backs usually stay off their feet and thus are not prone to feet trouble. The examiner also stated that the degree of the Veteran's arthritis of the back was not severe enough to cause the feet condition as a residual of the back aliment. The examiner also indicated that the Veteran has high arches in his feet, which cause a greater propensity of plantar fasciitis with age.

In a May 2013 VA examination report, the VA examiner opined that the Veteran's plantar fasciitis is less likely as not related to his service-connected lumbar spine disability. The examiner explained that the back condition is more of an arthritic condition and not related to the Veteran's feet since biomechanically foot problems usually stem from weight bearing conditions and that the axial skeletal load on the spine is an entirely separate system of weight bearing. The examiner also stated that the Veteran's feet condition had been diagnosed as part of his fibromyalgia.

In a January 2014 VA addendum opinion, the examiner opined that it was less likely than not that the Veteran's plantar fasciitis was proximately due to or the result of the Veteran's service-connected lumbar spine disability. The examiner provided the rationale that there is no clear evidence from a review of orthopedic literature to suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis. Further, he stated that after careful review of the examination and measurement of the Veteran compared to cases noted in medical literature, it is less likely than not that the plantar fasciitis is secondary to the back condition, nor is there any evidence that the back condition has aggravated plantar fasciitis beyond its natural progression.

In a May 2016 VA examination report, the examiner opined that the Veteran's plantar fasciitis is less likely than not proximately due to or the result of the Veteran's service-connected fibromyalgia. The examiner provided the rationale that there is no bio-physiological reason why the Veteran's pain complaints should cause or aggravate inflammation of the plantar fascia and resulting plantar fasciitis and that it was "simply not plausible."

VA examiners, including in March 2010, May 2013, January 2014, and May 2016, have physically examined the Veteran, reviewed his medical records and related medical literature, and have collectively provided well-reasoned rationales in concluding that the Veteran's plantar fasciitis is less likely than not proximately due to or aggravated by the Veteran's service-connected lumbar spine or fibromyalgia disabilities. While the May 2013 VA examiner noted that the Veteran's feet condition had been diagnosed as part of his fibromyalgia, the May 2016 VA examiner, following a physical examination of the Veteran's feet, opined that there was no bio-physiological reason why the Veteran's fibromyalgia pain complains should cause or aggravate the plantar fascia, adding that it was "simply not plausible." In November 2016, the Veteran submitted an article from the website "Everyday Health," which stated that a study performed showed half of 202 patients studied with fibromyalgia reported foot problems. The article also states that there are common sources of foot pain that are not directly connected to fibromyalgia but may be intensified by having the condition and indicates that plantar fasciitis is a common source of foot pain. The article indicates that plantar fasciitis is a common source of foot pain but does not directly attribute any aggravation of plantar fasciitis to fibromyalgia. The Board accords more value to the VA examiners who have performed a physical examination of the Veteran and opined on the specifics of the Veteran's particular disability. Accordingly, service connection for bilateral plantar fasciitis on a secondary basis is not warranted. 38 C.F.R. § 3.310.

The preponderance of the evidence is against the claim of service connection for bilateral plantar fasciitis, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Increased Ratings - Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Increased Rating - Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative joint disease of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that his lumbar spine disability should be rated higher than the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5237.

In a December 2008 VA medical record, the medical professional indicated that an x-ray of the Veteran's thoracic spine revealed normal results. An x-ray of the lumbar spine in January 2008 was also unremarkable with normal alignment and showed no change in alignment occurred with flexion-extension.

A VA medical professional indicated in a January 2009 VA medical record that she did not think magnetic resonance imaging (MRI) of the Veteran's lumbar spine was necessary as there had been no radicular-type pain. 

In an August 2009 VA examination report, the Veteran complained of pain at the base of the neck to the lower thoracic spine, which he described as sharp, severe, daily pain, which lasted for hours. He indicated that there was no radiation of pain. The Veteran reported a history of fatigue, stiffness, weakness, and spasms but denied decreased motion. The Veteran reported severe spinal flare-ups, which occurred weekly and lasted hours. He stated that he tried to keep moving during flare-ups to get rid of the pain, which helped sometimes but he had no limit on range of motion. The Veteran did not require the use of any assistive device or aids and was noted to be able to walk one to three miles. The Veteran denied urinary incontinence, fecal incontinence, and any incapacitating flare ups in the 12 months preceding the VA examination. He reported pain medication and transcutaneous electrical nerve stimulation (TENS) as treatment for his lumbar spine disability. 

A physical examination showed that the Veteran's lumbar spine exhibited a normal curvature. The Veteran did not exhibit lumbar spine muscle atrophy, spasm, weakness, tenderness, pain with motion, or guarding. The Veteran showed normal muscle tone and his gait and posture were normal without the use of an assistive device. The Veteran's lumbar spine range of motion showed forward flexion to 90 degrees, extension to 34 degrees, left lateral flexion to 30 degrees, right lateral flexion to 32 degrees, left lateral rotation to 30 degrees and right lateral rotation to 30 degrees. The combined range of motion was 246 degrees. There was no additional loss of range of motion with repetitive motion testing. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. The examiner indicated that the Veteran's lumbar spine disability did not have significant effects on his usual occupation and had mild effects on chores and usual daily activities.

During the March 2010 VA examination, the Veteran complained of a constant dull ache especially with activity, which hurt less than the middle of the back. He reported "popping" in the back sometimes with relief and moving to alleviate aches and pains of other areas. The Veteran reported a history of stiffness and spasms but denied fatigue, decreased motion, weakness, and pain. The Veteran did not require the use of any assistive device or aids and was noted to be able to walk a quarter of a mile. The Veteran denied any incapacitating flare ups in the 12 months preceding the VA examination. He reported using hydrocodone as treatment for his lumbar spine disability. The Veteran did not have any other neurologic abnormalities related to the lumbar spine disability including urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine exhibited a normal posture without lumbar lordosis, scoliosis, reverse lordosis, or ankylosis. The examination showed pain that did not result in functional loss and there was no evidence of pain with weight bearing. The Veteran did not exhibit muscle atrophy, guarding, muscle spasms, or ankylosis. Spasm, guarding, and pain with motion were noted of the thoracic sacrospinalis; however there was no atrophy, tenderness, or weakness. The Veteran's lumbar spine range of motion showed forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees. The combined range of motion was 240 degrees indicating that the Veteran's range of motion were all within normal limits. Objective evidence of pain on active range of motion was noted. The Veteran was able to perform repetitive-use testing with three repetitions with an additional limitation due to pain. After repetitive use testing, forward flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. Lasegue's sign testing was negative and testing for non-organic physical signs was conducted revealing mild changes on range of motion with distraction. X-ray imaging of the lumbar spine was negative. The medical professional indicated that the anterior posterior, lateral, and coned down lateral views of the lumbar spine revealed normal position and alignment. There was no evidence of spondylolysis or spondylolisthesis and disc spaces were maintained.

In a May 2013 VA examination report, the Veteran indicated that his lumbar spine disability limited prolonged walking (greater than one mile), prolonged standing (greater than 30 minutes), prolonged positioning (sitting greater than 30 minutes), running and jumping (not impossible but will ache during and after), lifting and carrying loads (greater than 45 pounds). He reported treatment including rest, stretching, medication, and activity limitation. The Veteran reported that he ached all the time but did not necessary have flare-ups. He could use his joints but experienced aches and tired easily. 

A physical examination showed that the Veteran's lumbar spine did not have muscle atrophy or a vertebral fracture, and did not require the use of an assistive device. The Veteran's lumbar spine range of motion showed forward flexion to 90 degrees (with pain at 85 degrees), extension to 25 degrees (with pain at 20 degrees), left lateral flexion to 30 degrees (with pain at 25 degrees), right lateral flexion to 30 degrees (with pain at 25 degrees), left lateral rotation to 30 degrees and right lateral rotation to 30 degrees. The combined range of motion was 235 degrees. The Veteran was able to perform repetitive motion testing with range of motion of forward flexion to 85 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees. The Veteran had functional loss of the lumbar spine after repetitive use testing including contributing factors of less movement than normal and pain on movement. The Veteran had exhibited guarding and or/muscle spasm but it did not result in an abnormal gait or spinal contour. The Veteran had normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflex testing was "2+" or normal bilaterally in the lower extremities and straight leg raising tests performed were negative bilaterally. The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and no IVDS of the lumbar spine.

During the May 2016 VA examination, the Veteran complained of pain located in the lower lumbar region and in the lower thoracic region, which started centrally and radiated outwards to the paraspinal muscle region. The Veteran reported that he had daily pain and answered "no" when asked if there was ever a time that his back did not have pain. He could not differentiate if it was pain from his back or fibromyalgia that caused pain to go down to the posterior thigh to the knees. He also stated that he felt "a little bit of tingling" in his legs and that the whole leg and his arms would go numb in a generalized, diffuse distribution. The Veteran indicated that he would try to walk a lot to relieve his back pain, at least an hour a day, 10 to 15 minutes at a time. He indicated that he could do activities during the day depending on how he felt. The Veteran was never prescribed any bed rest for his back by a medical professional. The Veteran indicated that he did not experience flare-ups of the lumbar spine but reported functional impairment of possibly limited range of motion. The examiner indicated that the Veteran was vague in describing his functional impairment. The Veteran stated he felt the need to lie down frequently during the week for back pain and pain due to fibromyalgia.

A physical examination showed that the Veteran's lumbar spine did not exhibit muscle spasm, guarding, or pain and there was no evidence of pain with weight bearing. There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue. The Veteran did not exhibit muscle atrophy or ankylosis. The Veteran's lumbar spine range of motion was all within normal limits with forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees; with a combined range of motion of 240 degrees. The Veteran was able to perform repetitive-use testing with three repetitions no additional loss of function or range of motion. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal in both knees but absent in the ankles. The examiner noted that the Veteran did not relax his ankles therefore she was unable to get a good reflex assessment. Straight leg testing was performed and results were negative bilaterally. The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to a lumbar spine condition including bowel or bladder problems and pathologic reflexes or IDVS. The Veteran did not require the use of any assistive devices for locomotion. X-ray imaging of the lumbar spine performed during the examination indicated that the thoracic and lumbar spine were within normal limits. The examiner indicated that there had been no significant change compared to the two previous examinations. The vertebra and intervertebral disc spaces were symmetric and intact throughout. A MRI of the thoracolumbar spine was "very unremarkable" according to the examiner. Mild disc degeneration was noted at T7/8, T5/6, and T8/9, which the examiner indicated were minimal and could be found on individuals without any back pain and attributed the findings solely to aging. The examiner indicated that the Veteran's leg symptoms were not anatomically consistent with radiculopathy and that was no objective evidence supporting a diagnosis of radiculopathy. Further, the examiner indicated that there should not be any impairment based on objective findings on MRI that were mild and very minimal.

The evidence indicates that throughout the appeal period, the Veteran's lumbar spine disability manifested with pain, however, forward flexion of the thoracolumbar spine was not less than 60 degrees, the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. Forward flexion of the thoracolumbar spine was shown to be within normal limits or 90 degrees during the August 2009, March 2010, May 2013 (with pain at 85 degrees), and May 2016 VA examinations and the combined range of motion of the thoracolumbar spine was 246 degrees, 240 degrees, 235 degrees, and 240 degrees respectfully. Accordingly, a disability rating in excess of 10 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion, and pain is specifically part of the rating criteria for evaluating the spine. The August 2009 VA examination report indicates that the Veteran did not exhibit pain with motion and was able to perform repetitive use testing with was no additional limitation following three repetitions of range of motion testing. The Veteran reported that he experienced flare-ups that occurred weekly that lasted hours. The Veteran stated that he tried to keep moving during flare-ups to help deal with the pain but range of motion was not limited during flare-ups and he did not experience incapacitating episodes. He reported treatment including pain medication and TENS but the examination report indicates that the Veteran's lumbar spine disability had only a mild effect on his usual daily activities and no significant effect on his occupation. 

In the March 2010 VA examination report, the examiner noted that the Veteran showed objective evidence of pain on active range of motion, however the Veteran had a combined range of motion of 240 degrees, which indicates that range of motion were all within normal limits. The Veteran was able to perform repetitive-use testing with three repetitions, and even with additional limitation due to pain; range of measurement showed forward flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees. The Veteran himself denied fatigue, decreased motion, weakness, and pain and did not require the use of any assistive device. The examiner indicated that the Veteran did not exhibit muscle atrophy, guarding, muscle spasms, or ankylosis. The Veteran also denied any incapacitating flare-ups in the 12 months preceding the VA examination. Further, x-ray imaging of the lumbar spine was negative. 

In the May 2013 VA examination report, the Veteran reported that his back ached all the time but did not necessarily have flare-ups and that he could use his joints but experienced aches and tired easily. The Veteran was able to perform repetitive use testing with three repetitions with forward flexion to 85 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, indicating a functional loss of the lumbar spine after repetitive use testing including contributing factors of less movement than normal and pain on movement. Although the Veteran exhibited guarding and muscle spasm, it did not result in an abnormal gait or spinal contour. The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and no IVDS of the lumbar spine.

During the May 2016 VA examination, the Veteran indicated that he did not experience flare-ups of the lumbar spine but according to the examiner, the Veteran vaguely reported functional impairment of possibly limited range of motion. Range of motion testing of the lumbar spine was all within normal limits and the Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of function or range of motion. The Veteran did not exhibit muscle spasm, guarding, or pain and there was no evidence of pain with weight bearing. The examiner specifically found that the Veteran did not exhibit muscle atrophy or ankylosis.

In a July 2010 notice of disagreement, the Veteran asserted that DeLuca factors were not considered and that VA examinations were inadequate. In a February 2014 statement, the Veteran asserted that it was unclear if the VA examiner addressed repetitive motion caused additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination and that the Veteran's use of TENS and other medication was not addressed. The Board finds that the VA examinations afforded to the Veteran were adequate and VA examiners have addressed the Veteran's reported symptoms and treatment in their findings, as discussed above. After considering the effects of pain and functional loss per DeLuca, forward flexion was not less than 60 degrees for the thoracolumbar spine and the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been present. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but a rating under this criteria would not result in a higher benefit. The evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least two, but less than four, weeks during any 12-month period of the appeal period. The medical evidence does not reflect the Veteran having any incapacitating episodes during a previous 12-month period at any point in the appeal period. In the August 2009 and March 2010 VA examination reports, the Veteran denied having any incapacitating flare-ups in the 12 months preceding the examinations. In May 2013 and May 2016 VA examination reports, the examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine. The Veteran was not prescribed bed rest by a treating physician for any period during this appeal. Unless the Veteran had incapacitating episodes with a total duration of at least two weeks, his symptoms would not be rated higher than the assigned rating during the appeal period. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Therefore, the application of the Formula for Rating IVDS based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability, apart from bilateral lower extremity radiculopathy, were also considered but are not warranted. August 2009, March 2010, May 2013, and May 2016 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for these neurological symptoms is not applicable.

Furthermore, while the Veteran reported "a little bit of tingling" in his legs during the May 2016 VA examination, the examiner indicated that the Veteran's leg symptoms were not anatomically consistent with radiculopathy and that was no objective evidence supporting a diagnosis of radiculopathy. Further, the examiner indicated that there should not be any impairment based on objective findings on MRI that were mild and very minimal. A separate rating for radiculopathy is also not warranted.

In sum, the preponderance of the evidence is against a disability rating in excess of 10 percent for degenerative changes of the lumbar spine. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


Increased Rating - IBS with GERD

The Veteran's IBS with GERD disability is currently is evaluated as 10 percent disabling, effective September 23, 2009, under 38 C.F.R. § 4.114, DC 7319 (irritable colon syndrome). A 10 percent rating is assigned under DC 7319 for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. See 38 C.F.R. § 4.114, DC 7319 (2016).

The Veteran seeks an increased rating for his service-connected IBS with GERD disability; specifically the Veteran seeks separate ratings for IBS and GERD.

In a November 2013 rating decision, the RO assigned a separate 10 percent evaluation for GERD, effective September 23, 2009, from the Veteran's service-connected IBS, which was evaluated at 10 percent disabling. The RO indicated that it granted a 10 percent evaluation based on the date that the Veteran claimed service connection for a gastrointestinal disability to include GERD, acid reflux, heartburn, and hiatal hernia. The 10 percent rating was assigned based on a May 2013 VA examination report where the examiner diagnosed GERD and opined that it was at least as likely as not that GERD was related to injury or illness incurred while on active duty military service and symptoms of persistently recurrent epigastric distress, pyrosis (reflux), and regurgitation. 

In an April 2015 rating decision, the RO determined that it had committed a clear and unmistakable error in its January 2014 rating decision when it assigned a separate 10 percent evaluation for GERD from the service-connected IBS evaluated as 10 percent disabling. The RO indicated that the rating decision of May 2010 granted service connection for IBS under DC 8873-7319 at 10 percent disabling, effective September 23, 2009 and a rating decision of November 2010 granted a separate 10 percent evaluation for GERD under DC 7399-7346, effective September 23, 2009. The RO cited to 38 C.F.R. § 4.14, which indicates that the evaluation of the same disability under various diagnoses, or pyramiding, is to be avoided. Further, the RO cited to 38 C.F.R. § 4.114, which specifically states that ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, are not to be combined with each other. The Veteran's service-connected IBS was rated under DC 8873-7319 and GERD was rated under DC 7399-7346, therefore the RO amended the separate evaluations of GERD and IBS to a single 10 percent evaluation, as IBS with GERD, effective September 23, 2009.

The Board finds that the RO was correct to amend the separate evaluations of GERD and IBS to a single 10 percent evaluation, as the provisions 38 C.F.R. § 4.114, specifically state that separate ratings cannot be ssigned under these Diagnostic Codes.  What the RO did in assigning separate ratings was strictly prohibited by the Rating Schedule, and it was correct in calling a clear and unmistakable error.  

The Board has also considered whether the Veteran's current symptomology of his IBS with GERD disability warrants an increased rating and finds that an increased 30 percent rating is not warranted. The Veteran was afforded a VA examination in April 2016. The VA examiner noted that the Veteran did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition. The examination report also reflects that the Veteran did not have any signs or symptoms or weight loss attributable to any non-surgical non-infectious intestinal conditions. The Veteran did not have malnutrition, serious complications or other general health effects attributable to his intestinal condition. He also did not have a benign or malignant neoplasm or metastases and there were no other pertinent physical findings, complications, or scars related to his disability. Further, the VA examiner wrote that the Veteran's disability did not impact his ability to work. 

The Board finds that the Veteran's disability picture is accurately reflected in the current 10 percent evaluation. The Veteran has not shown severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress to warrant an increased 30 percent rating. The April 2016 VA examiner has found that the Veteran did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks. Accordingly, a disability rating in excess of 10 percent for IBS with GERD at any point in the appeal period is not warranted.

The preponderance of the evidence is against a disability rating in excess of 10 percent for IBS with GERD. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Earlier Effective Date, Service Connection for Fibromyalgia

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014). Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2016).

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i). In Roper v. Nicholson, 20 Vet. App. 173 (2006), the United States Court of Appeals for Veterans Claims (Court) held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400.

The "date of receipt of a claim" is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016). A claim by a veteran for compensation may be considered to be a claim for pension; and a claim for pension may be considered to be a claim for compensation. 38 C.F.R. § 3.151(a) (2016). Under 38 C.F.R. § 3.155(a) (2016), the claimant or a representative of the claimant can file an informal claim with a communication indicating an intent to apply for one or more benefits under the laws administered by the VA. The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The reference above to the "date entitlement arose" is not defined in the current statute or regulation. The Court has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis. See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

The Veteran seeks an effective date earlier than September 23, 2009, for the award of service connection for fibromyalgia.

In a January 2014 rating decision, the RO granted service connection for fibromyalgia assigning an initial noncompensable rating from November 28, 2006, to May 21, 2003, and a 20 percent rating from May 22, 2013. The RO indicated that it granted a noncompensable evaluation assigned from November 28, 2006 based on the date that the Veteran claimed service connection for bilateral shoulders, bilateral hips, and fatigue. The 20 percent rating was assigned from May 22, 2013, based on the date that the Veteran reported for the VA examination that diagnosed fibromyalgia as causal for the bilateral hip pain, bilateral shoulder pain, and fatigue. In a March 2014 NOD, the Veteran appealed the initial noncompensable and 20 percent ratings and the effective dates of the ratings assigned.

In an April 2015 rating decision, the RO determined that it had committed a clear and unmistakable error in its January 2014 rating decision when it assigned an effective date of October 28, 2006 [sic] (the actual date was November 28, 2006) for the award of service-connection for fibromyalgia. The RO indicated that Veteran made formal claims on November 28, 2006, for service connection for sleep apnea, irregular heartbeat, posttraumatic stress disorder (PTSD), bilateral knee disability, cervical spine disability, and lumbar spine disability. Further, the RO stated that service connection for knee, cervical spine, and lumbar spine disabilities were established effective November 28, 2006 and that those disabilities were not related to the Veteran's fibromyalgia, therefore, the proper effective date for service connection is September 23, 2009, the date of receipt of the claim; VA Form 21-4138, Statement in Support of Claim, requesting service-connection for a bilateral hip condition. The RO granted a 20 percent rating and an effective date of September 23, 2009.

After review of the record, the Board finds that an effective date earlier than September 23, 2009, for the award of service connection for fibromyalgia is warranted. In the Veteran's March 2014 NOD, he stated that his claim for service-connection for bilateral hip condition, bilateral shoulder condition, and fatigue were received by the VA on November 28, 2006. The earliest communication, which may be construed as a claim of service connection for fibromyalgia is a formal claim made on an Application for Compensation and Pension (VA Form 21-526) received November 28, 2006, for service connection for sleep apnea, irregular heartbeat, PTSD, bilateral knee disability, cervical spine disability, and lumbar spine disability.

The Veteran was diagnosed with fibromyalgia on May 13, 2013, following a VA examination. In the May 2013 VA examination report, the examiner indicated that the Veteran had findings, signs and symptoms attributable to fibromyalgia including widespread musculoskeletal pain, stiffness, fatigue, and sleep disturbance. Following a physical examination, the examiner checked "all bilaterally" in answering where there were tender points (trigger points) for pain. This includes low cervical region, second rib, occiput, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochanter, and knee.

The Veteran was afforded another VA examination for fibromyalgia in March 2015. The examiner stated that after reviewing the medical record, which indicated that the Veteran was diagnosed with fibromyalgia on May 13, 2013, he found that the Veteran had symptoms similar to those associated with fibromyalgia as early as 2004-2006; however, they were also associated with other known conditions. When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in a veteran's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). Therefore, affording the Veteran the benefit of the doubt, the Veteran's claimed symptoms and disabilities in his November 28, 2006 claim encompass symptoms attributable to fibromyalgia.

Even assuming, arguendo, that entitlement to the benefit may have arisen (i.e., the condition arose) prior to November 28, 2006, no claim (formal or informal) for disability benefits for fibromyalgia was reasonably raised prior November 28, 2006. Therefore, the evidence weighs against the assignment of an effective date prior to November 28, 2006. Accordingly, an effective date of November 28, 2006 but no earlier, for the grant of service connection for fibromyalgia, is established. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The Board expresses no opinion regarding the severity of the disability and is not making a finding of a compensable disability rating for the Veteran's fibromyalgia. A staged rating may also be warranted depending on the severity of the Veteran's disability. See Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. at 509. It should be noted that the Veteran is currently in receipt of service connection for disabilities sought on the November 28, 2006 informal claim, to include sleep apnea at 50 percent disabling, degenerative changes of the lumbar spine at 10 percent disabling, degenerative changes of the cervical spine at 10 percent disabling, patellofemoral pain syndrome of the right knee at 10 percent disabling, right knee instability at 10 percent disabling, patellofemoral pain syndrome of the left knee at 10 percent disabling, left knee instability at 10 percent disabling, and PTSD at 30 percent disabling from November 28, 2006 and 70 percent from March 24, 2014. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different diagnostic codes - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016). The agency of original jurisdiction will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for plantar fasciitis, to include as secondary to service-connected degenerative changes of the lumbosacral spine and fibromyalgia disabilities, is denied.

A disability rating in excess of 10 percent for degenerative changes of the lumbosacral spine is denied.

A disability rating in excess of 10 percent for IBS with GERD is denied.

Entitlement to an effective date of November 28, 2006, but no earlier, for the grant of service connection for fibromyalgia is granted.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim for an increased initial disability rating for fibromyalgia and entitlement to a TDIU rating.

The Board finds that, in light of the assignment of the award of an earlier effective date for the grant of service connection for the Veteran's fibromyalgia, a remand is warranted in order for the AOJ to assign an initial rating from November 28, 2006, for fibromyalgia in the first instance. The Veteran is currently assigned a 20 percent initial rating from September 23, 2009, for fibromyalgia; however, since the Board is granting an earlier effective date, the initial rating must be re-evaluated to reflect the level of disability as of November 28, 2006. As the Board's award of an earlier effective date may also impact the Veteran's TDIU claim, a remand with regard to such claim is necessary. In this regard, the claims are inextricably intertwined and the AOJ must implement the Board's award and, thereafter, reconsider his TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending the AOJ's implementation of the Board's award.

Finally, the Agency of Original Jurisdiction has not adjudicated the TDIU issue in the first instance. 

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's award of an effective date of November 28, 2006, for the Veteran's fibromyalgia disability and assign an initial rating for such disability.

2. The AOJ should readjudicate the Veteran's claim for a higher initial rating for his fibromyalgia and adjudicate his claim for entitlement to a TDIU. If any benefit sought is denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


